Name: Council Regulation (EC) No 2822/98 of 21 December 1998 temporarily suspending some or all of the autonomous Common Customs Tariff duties on certain fishery products (1999)
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  prices;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities29. 12. 98 L 351/9 COUNCIL REGULATION (EC) No 2822/98 of 21 December 1998 temporarily suspending some or all of the autonomous Common Customs Tariff duties on certain fishery products (1999) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas the Community relies at present on imports from third countries for supplies of certain fishery prod- ucts; whereas it is in the interest of the Community to suspend partially or totally the customs duties for these products; whereas, in order to avoid endangering the prospects for developing the production of competitive products in the Community while ensuring that the industries concerned receive the necessary supplies, it is advisable to adopt these suspension measures only from 1 January to 31 December 1999; Whereas it is for the Community to decide to suspend these autonomous duties, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January to 31 December 1999 the auto- nomous Common Customs Tariff duties on the products listed in the Annex shall be suspended at the level indi- cated for each period. 2. Imports of these products shall qualify for the suspension referred to in paragraph 1 only provided that the free-at-frontier price laid down by the Member States, in accordance with Article 22 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (1), is at least equal to the reference price fixed or to be fixed by the Community for the products or cat- egories of products in question. Article 2 This Regulation shall enter into force on 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1998. For the Council The President M. BARTENSTEIN (1) OJ L 388, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EEC) No 3318/94 (OJ L 350, 31. 12. 1994, p. 15). EN Official Journal of the European Communities 29. 12. 98L 351/10 CN code and TARIC Description Rate of autonomous duty (%) ANNEX 0001 0302 65 20 0303 75 20 ex 0304 10 98 60 ex 0304 90 97 31 Dogfish of the species Squalus acanthias fresh, chilled or frozen 6 0002 ex 0302 69 99 30 ex 0303 79 96 30 Sturgeons, fresh, chilled or frozen, for processing (a) (b) 0 0003 ex 0302 69 99 40 Lump fish (Cyclopterus lumpus), with roe, fresh or chilled, for processing (a) 0 0004 ex 0302 69 99 50 ex 0303 79 96 40 Red snapper (Lutjanus purpureus), fresh, chilled or frozen, for processing (a) (c) 0 0005 ex 0302 70 00 11 ex 0302 70 00 31 ex 0302 70 00 41 ex 0302 70 00 91 ex 0303 80 90 10 ex 0303 80 90 19 Hard fish roes, fresh, chilled or frozen 0 0006 ex 0303 10 00 10 Pacific salmon (Oncorhynchus spp.), frozen and headless, for the processing industry for manufacture into pastes or spreads (a) 0 0007 ex 0304 20 85 10 ex 0304 90 61 10 Fillets and meat of Alaska pollack (Theragra chalcogramma), in the form of industrial block, for processing (a) (b) 4 0008 ex 0305 20 00 11 ex 0305 20 00 18 ex 0305 20 00 20 Hard fish roes, salted or in brine 0 0009 ex 0306 19 90 10 ex 0306 29 90 10 Krill for processing (a) 0 0021 ex 1604 11 00 20 ex 1604 20 10 20 Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture into pastes or spreads (a) 0 0022 ex 1604 30 90 10 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing (a) 0 0023 ex 1605 10 00 11 ex 1605 10 00 19 Crabs of the species King' (Paralithodes camchaticus), Hanasaki' (Paralithodes brevipes), Kegani' (Erimacrus isenbecki), Queen' and Snow' (Chionoecetes spp.), Red' (Geryon quinquedens), Rough stone' (Neolithodes asperrimus), Lithodes antarctica, Mud' (Scylla serrata), Blue' (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more 0 0024 ex 1605 10 00 92 ex 1605 10 00 94 Crabs of the species Paralomis granulosa 0 EN Official Journal of the European Communities29. 12. 98 L 351/11 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations:  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering level. The suspension of customs duties shall apply only to fish intended for human consumption. (c) However, the suspension is not allowed where processing is carried out by retail or catering undertakings.